DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AMENDMENTS
Claims 15 and 28 are amended.
Claims 16 and 23 are canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 17-22, and 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):

    PNG
    media_image1.png
    508
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    793
    media_image2.png
    Greyscale
second interval durations. 
This judicial exception is not integrated into a practical application because “A method for commissioning a magneto-inductive flow measuring device, wherein the magneto-inductive flow measuring device includes a means for producing a magnetic field, “an operating unit including a means for applying an electrical voltage to the means to produce the magnetic field, and a measuring electrode pair for sensing a potential difference in a medium,” and “and wherein an applied electrical voltage of the second voltage time function changes sign after each second time interval; measuring during the measuring time a potential difference across the measuring electrodes; and ascertaining a flow velocity and/or a volume flow of the medium based on the potential difference across the measuring electrodes during the measuring time  in which the magnetic field is constant” are considered to be a combination of data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity and nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally linking to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception alone or in any combination because “a method for commissioning a magneto-inductive flow measuring device, wherein the magneto-inductive flow measuring device includes a means for producing a magnetic field, a means for applying electrical voltage to the means to produce the magnetic field, and a measuring electrode pair for sensing a potential difference in a medium,” “an operating unit”, and “and wherein an applied electrical voltage of the second voltage time function changes sign after each second time interval; measuring during the measuring time a potential difference across the measuring electrodes; and ascertaining a flow velocity and/or a volume flow of the medium based on the potential difference across the measuring electrodes during the measuring time f,, in which the magnetic field is constant” adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Claim 15 recites similar limitations to claim 28 and is rejected on the same grounds. 
Claims 17-22 and 24-27 do not add a practical application nor do they add significantly more individually or in an ordered combination thus are also rejected. 
Examiner Note with regards to Prior Art of Record
Claims 15, 17-22 and 24-28 are distinguished over the prior art of record based on the reasons below.
In claim 15, the claim differs from the closest prior arts of record, BAILEY EP 0809089 A2, FLOWTEC DE 10312058 A2, SIEMENS WO 2007/033697 A1, in that it fails to anticipate or render obvious:

    PNG
    media_image3.png
    645
    816
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    255
    816
    media_image4.png
    Greyscale

in combination with all the other limitations in the claim as claimed and defined by the applicant.
In claim 28, the claim differs from the closest prior arts of record BAILEY EP 0809089 A2, FLOWTEC DE 10312058 A2, SIEMENS WO 2007/033697 A1, in that it fails to anticipate or render obvious:

    PNG
    media_image5.png
    671
    790
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    95
    790
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    89
    647
    media_image7.png
    Greyscale

in combination with all the other limitations in the claim as claimed and defined by the applicant.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered. In regards to applicants 112B arguments the rejection is withdrawn based on the amended claims. In regards to applicant’s 101 arguments on pages 8-10 they are not persuasive. While the claim overcomes the prior art of record, it is because the abstract idea namely the mathematical formula as claimed by the applicant is not explicitly recited in the prior art. As claimed the method gathers data and performs the calculations to get a result but nothing is done with that result nor is it gathered in a unique method.  Further looking at MPEP 2106.04(d), it states that “the Court in Gottschalk v. Benson ‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’”; and would further point to MPEP 2106.05 (f), (g) and (h). Using said formula during a waiting period / warm up phase does not rectify the issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160290842 A1 Method For Operating A Magneto-Inductive Measuring System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865                       


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
09/28/2022